Special proceedings under C. S., 2593, to determine the order of priority of liens upon and the ownership of a fund held by the clerk of the Superior Court.
Is plaintiffs' claim, in its present form, of such nature as to create a lien upon the specific fund in the hands of the clerk? The court below answered in favor of the plaintiff. As to the correctness of this ruling this Court (Schenck, J., not sitting) is evenly divided in opinion. Hence, the judgment of the Superior Court is affirmed in accord with the usual practice in such cases, and stands as the decision in this case without becoming a precedent. Howard v. Coach Co., 216 N.C. 799,4 S.E.2d 449; Pafford v. Construction Co., 218 N.C. 782, 11 S.E.2d 548.
Affirmed.